Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to applicant's argument that Incavo et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Incavo et al. was used for the teaching of a ratcheting mechanism using a cantilever and ratchet teeth. Incavo et al. was not used to teach compression or anything else argued by the applicant as reasons why Incavo et al. is not analogous art. Additionally, since Incavo et al. was used to teach the ratcheting mechanism with a device used in orthopedic surgery to manipulate the position of two or more parts of bones relative to each other and/or other bones. As such, it would . 
In response to applicant's argument that Incavo et al. is for use on a knee, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, the applicant’s invention is referred to as a “bone tie”. As far as the examiner is concerned, the knee joint is indeed composed of bones and therefore is capable of performing the intended use. 
Applicant’s argument that the device of Incavo et al. is non-analogous art and non-obviousness on the basis of the size and manufacturing: the claims are directed to a bone tie device. The manufacturing process is not claimed and neither are size limitations. The only pending statements are that which are claimed, as those are the statements being examined.
As such, applicant’s arguments that Incavo et al. is not analogous art and modifications of Outerbridge being non-obvious because of a specific manufacturing process or intended size that are NOT claimed are not persuasive. Because no amendments to the claims were made and the arguments presented are not persuasive, the rejections of October 27th, 2020 remain. Claims 14-23 are still not being examined because these were entered after applicant receive an action on the merits and these claims are directed to a method of joining bone portions, which is independent from the originally examined claims for a bone tie device. See pg. 2 of the non-final rejection of October 27th, 2020 for details. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Outerbridge (US 4,852,558 A) in view of Incavo et al. (US 5,827,286 A).
Regarding claim 1, Outerbridge discloses a surgical bone tie for use in joining abutting bone surfaces for fusing or knitting of the bone together [col. 1, lines 16-21], the tie comprising first and second pieces (see fig. below) each having a proximal end and a distal end, and each of the first and second pieces having a proximal end region and a distal end region (see fig. below) which define a longitudinal axis therebetween fig. 1 (12, 14, 16, 18, 22), wherein the distal end regions are each provided with a mounting feature for fixing, or permitting the fixing, of each piece to respective underlying portions of bone [col. 4, lines 50-55] fig. 1 (12, 14), wherein the proximal end regions of each pieces are adapted for engagement together along said axis so that one proximal end region may be accommodated by the other proximal end region to provide a bridge between the respective distal end regions, the engagement permitting one way travel of one piece progressively towards the other so that the bridge length becomes progressively smaller until a desired amount of separation between the distal end regions is obtained [col. 3, lines 35-59, col. 4, lines 35-50] figs. 1-6, the bone tie having a fully compressed position at which no further compression is possible, wherein the engagement between the proximal end regions comprises an axially oriented internal ratchet and pawl connection [col. 5, lines 15-28] figs. 7, 8a, 8b, the first piece 
However, Outerbridge does not disclose the or each pawl comprising a cantilever spring member oriented along an axial direction, a free end of which is biased against the corresponding ratchet teeth on the male member for sequential engagement with said ratchet teeth, the proximal end region of the male member being fully housed within the female sleeve member and not extending beyond the distal end of the female sleeve member when the bone tie is compressed to its fully compressed position.
Regarding claim 1, Incavo et al. disclose the or each pawl [col. 5, lines 3-9] comprising a cantilever spring member fig. 4 (16) oriented along an axial direction, a free end of which is biased against the corresponding ratchet teeth [col. 5, lines 9-12] on the male member fig. 2a (6) for sequential engagement with said ratchet teeth [col. 4, lines 58-67, col. 5, lines 1-12], the proximal end region of the male member fig. 1a (6) being fully housed within the female sleeve fig. 1a (4) member and not extending beyond the distal end (see fig. below) of the female sleeve member when the bone tie is compressed to its fully compressed position fig. 1b.


    PNG
    media_image1.png
    678
    652
    media_image1.png
    Greyscale

Regarding claim 2, Outerbridge in view of Incavo et al. discloses a bone tie as claimed in claim 1 wherein one or both distal end regions are provided with an eyelet for receiving a screw or bolt (Outerbridge, fig. 11).  	Regarding claim 3, Outerbridge in view of Incavo et al. discloses a bone tie as claimed in claim 2 wherein both distal end regions are provided with an eyelet for receiving a fixing element such as a bone screw or bolt or spike (Incavo et al. fig. 1A). 

	Regarding claim 5, Outerbridge in view of Incavo et al. discloses a bone tie as claimed in claim 4 wherein both distal end regions are provided with a generally perpendicularly-oriented limb to be driven into the underlying bone for fixing thereto (see fig. above). 
Regarding claim 8, Outerbridge in view of Incavo et al. discloses a bone tie as claimed in claim 1 wherein the cantilever spring member projects axially towards the proximal end region of the associated tie piece (see fig. above).
	Regarding claim 9, Outerbridge in view of Incavo et al. discloses a bone tie as claimed in claim 1 wherein the cantilever spring member projects axially towards the distal end region of the associate tie piece (see fig. above).
Regarding claim 11, Outerbridge in view of Incavo et al. discloses a bone tie as claimed in claim 1 wherein the pawl and ratchet are integrally formed with each respective tie piece (Incavo et al. fig. 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775